            Case 1:16-cv-01724-RC Document 124-1 Filed 09/09/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    WILDEARTH GUARDIANS, et al.,                         )
                                                         )
                   Plaintiffs,                           )
                                                         )
           v.                                            )       Case No. 1:16-cv-01724-RC
                                                         )
    DAVID L. BERNHARDT, et al.,                          )
                                                         )
                   Federal Defendants,                   )
                                                         )
    WESTERN ENERGY ALLIANCE,                             )
    et al.,                                              )
                                                         )
                   Defendant-Intervenors.                )


                                         [PROPOSED] ORDER


           The Court, having considered the parties’ Joint Status Report, filed September 9, 2019,

HEREBY ORDERS that:

      1.   The parties’ Status Report is ADOPTED;

      2.   The case shall proceed based on the following schedule:

           September 27, 2019 Plaintiffs’ Amended Complaint

           October 14, 2019       Defendants’ and Intervenors’ Responses to the Amended
                                  Complaint

           October 18, 2019       Federal Defendants to serve the administrative record (AR) on the
                                  parties

           October 28, 2019       Deadline for any motion to complete or supplement the AR

    3.     Because this is a record-review case in which the Court does not make findings of fact

    and because no response is required to legal conclusions or characterizations of documents,

    statutes, regulations, or other legal authorities, Federal Defendants and Intervenors need not
          Case 1:16-cv-01724-RC Document 124-1 Filed 09/09/19 Page 2 of 2



respond to the paragraphs of the forthcoming amended complaint that precede Plaintiffs’ legal

counts (i.e., their claims for relief). Federal Defendants and Intervenors instead need only

respond to the claims for relief and, in addition, shall assert any affirmative defenses or relief to

which they claim entitlement.

4.       If any motions to complete or supplement the AR are filed, it will have the effect of

staying the schedule for briefing summary judgment motions set forth below until the Court

resolves such motions. Federal Defendants shall have until November 18 to respond to any

motions to complete or supplement the AR.

5.       If no motions to complete or supplement the AR are filed, summary judgment motions

related to claims for the new Wyoming leasing decision shall proceed on the following schedule:

         November 1, 2019              Federal Defendants to serve and lodge the AR

         November 26, 2019             Plaintiffs’ Opening Motion for Summary Judgment

         January 10, 2020              Federal Defendants’ and Intervenors’ Cross-Motions for
                                       Summary Judgment

         January 24, 2020              Plaintiffs’ Opposition and Reply Brief

         February 7, 2020              Federal Defendants’ and Intervenors’ Reply Briefs

6.       Within 14 days from a ruling on cross-motions for summary judgment for the new

Wyoming leasing decision, the parties will confer and submit a joint proposal for the conduct of

further proceedings related to Federal Defendants’ new decisions on the Colorado and Utah lease

sales.

  SO ORDERED this _____ day of __________, 2019.



                                               ___________________________________
                                               Hon. Rudolph Contreras
                                               U.S. District Judge



                                                  2
